Citation Nr: 0024866	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  92-11 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
lumbosacral strain, for the period from March 27, 1990 to 
May 25, 1997.

2. Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, from May 26, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from August 1975 to 
April 1977 and from September 1979 to August 1983.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Thereafter, the appellant's case was transferred to the VA RO 
in North Little Rock, Arkansas.

In December 1993 and February 1996, the Board remanded the 
appellant's claim to the RO for further evidentiary 
development.  Following the requested development, the RO 
continued its previous denial of the claimed benefit.  The 
Board, in a decision dated in March 1997, upheld the RO's 
denial of a compensable evaluation for lumbosacral strain.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
referred to as "the court").  

In an Order dated in May 1998, the court vacated the Board's 
March 1997 decision and remanded the matter for 
readjudication consistent with the court's Order.  The court 
noted that the Board's March 1997 decision stated that there 
was no current objective evidence of pain on motion or spasm 
at the 1994 or 1996 VA examinations.  Further, the court 
stated that the 1996 VA neurological examination included a 
diagnosis of chronic low back pain that Dr. S.M., the 1996 VA 
neurological examiner, did not attribute to any nonservice-
connected condition.  The court concluded that, because the 
Board failed to address Dr. S.M.'s diagnosis, its conclusion, 
that a compensable rating was not warranted, was not 
supported by adequate reasons and bases.  Thus, the court 
stated that, on remand, the Board must address the relevance 
of all the evidence of record, including the report of Dr. 
S.M., when it provides reasons or bases for its conclusions.  
In this regard, the court noted "that it may be necessary to 
obtain a more detailed opinion from Dr. S.M. to understand 
his diagnosis adequately.  See DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995)."  A copy of the court's Order is 
associated with the claims file.  In October 1998, the Board 
remanded the appellant's claim to the RO for further 
evidentiary development.


REMAND

In its October 1998 remand, the Board requested that the RO 
attempt to obtain a more detailed opinion from the August 
1996 VA neurological examiner, Dr. S.M.  The Board also 
requested that the appellant be afforded comprehensive VA 
orthopedic and neurological examinations to determine the 
current manifestions and severity of her service-connected 
lumbosacral strain.  However, she has not been afforded a VA 
orthopedic examination, as directed by the October 1998 
remand.  In August 1999, Dr. S.M., provided a neurological 
examination and, in a September 1999 Addendum, he responded 
to the RO's request for a more detailed opinion.  However, a 
recent VA orthopedic examination report is not of record. 

The October 1998 remand was essentially to rectify the above 
deficits, as noted by the court and set forth in specific 
detail by the Board in its remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The Board requested that the appellant 
undergo a VA orthopedic examination, to determine the nature 
and severity of her service-connected lumbosacral strain and 
comment on any functional limitations caused by the service-
connected back disability, any loss of motion due to pain and 
how and to what extent the disability's manifestations 
affected her.  The Board further requested that, to the 
extent possible, the examiner(s) specifically identify the 
current low back symptomatology and findings related to 
inservice back pathology and service-connected lumbosacral 
strain and those findings related to intercurrent back 
injuries.  There was not full compliance with the 1998 Board 
remand as the appellant was not afforded a VA orthopedic 
examination.  See Stegall (Full compliance with the 
instructions contained in a Board remand must be carried out 
to the extent possible.)

While the Board regrets further delay in its consideration of 
the appellant's appeal, in the interest of due process and 
fairness, it firmly believes her case must be REMANDED to the 
RO for the following actions:

1. The RO should request the appellant to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
claim, since August 1999.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
appellant that are not already of 
record.

2. Then the appellant should be afforded 
a comprehensive VA orthopedic 
examination, to determine the current 
manifestations of her service-
connected lumbosacral strain.  The 
appellant's entire claims folder and a 
copy of this remand should be made 
available to the VA examiner and its 
review should be acknowledged in the 
examination report.  All indicated 
tests and studies should be performed.  
The appellant's history, current 
complaints and examination findings 
should be reported in detail by the 
examiner.  The examiner should 
specifically report the range of 
motion of the lumbosacral spine and 
state what constitutes normal range of 
motion of the lumbosacral spine.  The 
examiner should also state whether 
there is characteristic pain on 
motion, muscle spasm or loss of 
lateral spine motion.  

Further, the VA examiner is requested 
to comment on the functional 
limitations, if any, caused by the 
service-connected lumbosacral strain 
in light of the provisions of 
38 C.F.R. § 4.10, 4.40, 4.45 and 4.59 
(1999) and note whether there is 
weakened movement, excess fatigability 
or incoordination attributable to the 
service-connected lumbosacral strain.  
The VA examiner is further requested 
to report in detail as to the degree 
of any additional range of motion loss 
due to any weakened movement, excess 
fatigability, incoordination or pain 
on movement and comment on how and to 
what extent these manifestations 
affect the appellant.  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.  With respect to the 
subjective complaints of pain, the VA 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the 
lumbosacral spine; the presence and 
degree of, or absence of, muscle 
atrophy attributable to the service-
connected back disability; the 
presence or absence of any changes in 
the condition of the skin indicative 
of disuse due to the service-connected 
back disability; or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected lumbosacral strain.  The 
examiner is requested to provide an 
opinion as to whether the appellant's 
subjective complaints are in 
proportion to and consistent with the 
objective examination findings and 
test results.  

Upon review of the entire record, 
including evidence of post-service, 
intercurrent back injuries in 1985 and 
1992, the VA examiner is requested to 
identify, if possible, all current low 
back symptomatology associated with 
the appellant's service-connected 
lumbosacral strain.  The impact of her 
post-service back injuries on the 
service-connected back disability 
should be discussed.

3. Then, the RO should review the record.  
If the examination report is not 
responsive to the Board's 
instructions, it must be returned to 
the examiner as inadequate.

4. The appellant's claim should then be 
readjudicated, with consideration of 
all pertinent law, regulations and 
court decision, including DeLuca; and 
38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 
4.45 (1999).  If the appellant's claim 
remains denied, she and her 
representative should be provided with 
a supplemental statement of the case, 
that includes all pertinent law and 
regulations and a full discussion of 
action taken on her claim and then 
afforded sufficient time to respond.

Then, the appellant's claim should be returned to Board.  No 
action is required of the appellant until she is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



